DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-12, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al. (US 9,496,615).
In claim 1, Hsu disclosed in Fig. 1, a reflector structure configured to reflect a radiation of an antenna (510/520) having an excitation source (energy fed in the antenna), the reflector structure (500) comprising: 
a metal substrate (302) configured to reflect the radiation of the antenna (510/520), wherein a center of the metal substrate (MP22) has a virtual normal (property for MP22); 
at least one first flat plate (a plate) disposed on the metal substrate (MP22); and 
a second flat plate (MP11 or MP12…) floated to the metal substrate (304) along the virtual normal and completely separated from the at least one first plate to form a closed slot (MP22 is in center of MP11, MP12, MP13, MP21, MP23, MP31, MP32, MP33 plates); 
wherein a cavity (304) is formed by the metal substrate (302), the at least one first flat plate and the second flat plate, and the cavity is communicated with the closed slot; 
wherein the closed slot (slot around MP22) is located on a plane, the excitation source (from antenna 510/520) is projected onto the plane to form an excitation source region (MP11, MP12, MP13, MP21, MP23, MP31, MP32, MP33 plates), and the excitation source region is located in the second flat plate.
In claim 2, Hsu further discloses the reflector structure of claim 1, wherein the at least one first flat plate (MP22), the second flat plate (MP11, MP12, MP13, MP21, MP23, MP31, MP32, MP33 plates) and the closed slot are located on the plane.
In claim 3, Hsu further discloses the reflector structure of claim 1, wherein the reflector structure (500) further comprises: a support element (VIAS) disposed between the second flat plate and the metal substrate to support the second flat plate.
In claim 4, Hsu further discloses the reflector structure of claim 1, wherein the metal substrate (302) comprises: a substrate having a surface (top surface for 302); 
a metal layer disposed on the surface of the substrate (302) to reflect the radiation of the antenna; 
a metal loop disposed between an outer periphery edge of the metal layer and the at least one first flat plate (see Fig. 1C); 
wherein the cavity (304) is formed by the metal layer, the metal loop, the at least one first flat plate and the second flat plate.
In claim 8, Hsu discloses in Fig. 1, an antenna device (50), comprising: 
an antenna structure (510/520) having at least one excitation source (Fig. 1E, energy fed in the antenna 510/520); and 
a reflector structure (500) configured to reflect a radiation of the antenna structure, wherein the reflector structure comprises: 
a metal substrate (302) having a virtual normal (property for 302); 
at least one first flat plate (MP22) disposed on the metal substrate (302); and 
a second flat plate (MP11, MP12, MP13, MP21, MP23, MP31, MP32, MP33 plates) floated to the metal substrate along the virtual normal and completely separated from the at least one first plate to form a closed slot (a loop around MP22); 
wherein a cavity (304) is formed by the metal substrate, the at least one first flat plate and the second flat plate, and the cavity is communicated with the closed slot;  
wherein the closed slot is located on a plane (a plane above 302), the at least one excitation source is projected onto the plane to form an excitation source region (MP11, MP12, MP13, MP21, MP23, MP31, MP32, MP33 plates), and the excitation source region is located in the second flat plate.
In claim 9, Hsu further discloses the antenna device of claim 8, wherein the antenna structure comprises: 
an antenna substrate (see Fig. 1D) having a first surface and a second surface; 
a first antenna element (510) disposed on one of the first surface and the second surface; and 
a second antenna element (520) disposed on another one of the first surface and the second surface; 
wherein the antenna structure is a dual-polarization dipole antenna or a broadband antenna (col. 4, lines 20-24) the dual polarization antenna should be minimized. In such a condition, the present invention uses a dipole antenna structure as a radiating element to enhance the isolation of two polarizations and to reduce side lobes, and adds a reflecting element to increase antenna gain).
In claim 10, Zhu further discloses the antenna device of claim 9, wherein the antenna device further comprises: a plurality of supporting pillars (530 and 540), wherein each of the supporting pillars is disposed between the antenna substrate (510) and the at least one first flat plate (MP22) or the second flat plate for supporting the antenna substrate, respectively.
In claim 11, Zhu further discloses the antenna device of claim 8, wherein the antenna device further comprises: a supporting element (VIAS) is disposed between the second flat plate (MP11) and the metal substrate (302) for supporting the second flat plate.
In claim 12, Zhu further discloses the antenna device of claim 8, wherein the metal substrate (302) comprises: a substrate having a surface (upper surface for 302); 
a metal layer disposed on the surface of the substrate (302) to reflect the radiation of the antenna structure; 
a metal loop (MP11, MP12, MP13, MP21, MP23, MP31, MP32, MP33) disposed between an outer periphery edge of the metal layer and the at least one first flat plate; 
wherein the cavity (304) is formed by the metal layer, the metal loop, the at least one first flat plate and the second flat plate.
In claim 18, Hsu further discloses the antenna device of claim 8, wherein the cavity (304) has a height (see Fig. 1D), the antenna structure corresponds to an operating band according to the height, when the height is increased, the operating band is decreased.
Allowable Subject Matter
Claims 5-7, 13-17, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        Related Prior Art
4.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Liu et al. (US 9786998) teaches a smart antenna module includes an omni-directional antenna and at least one reflecting unit for adjusting a radiation pattern of the smart antenna module, wherein the one reflecting unit includes a reflector and a switch coupled between the reflector and a ground of the omni-directional antenna for electrically connecting the reflector with the ground or separating the reflector from the ground according to a control signal to adjust the radiation pattern of the smart antenna module.
Colburn et al. (US 7148848) teaches a dual-band monopole antenna includes a ground plane. A metal plate is located a first distance from the ground plane and includes first and second portions connecting to form a first angle therebetween. A slot is formed in the metal plate that isolates a center portion of the metal plate. The dual-band monopole antenna communicates first radio frequency (RF) signals in a first RF band and second RF signals in a second RF band. A feed tab contacts an outer surface of the metal plate and is located the first distance from the ground plane. The first RF signals and the second RF signals are vertical polarized signals. The dual-band monopole antenna produces a radiation pattern that is omnidirectional in the azimuth plane and vertically polarized in a horizontal plane. The first RF band and the second RF band are independently tuned.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811. The examiner can normally be reached M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIBOL TAN/Primary Examiner, Art Unit 2844